Title: To George Washington from William Jackson, 5 July 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            Princeton July 5. 1783
                        
                        In the absence of General Lincoln I have the honor to acknowledge the receipt of your Excellency’s letter of
                            the 2nd instant—The memorial from the Surgeons mates will be laid before Congress on monday—Orders have been given for the
                            release of the british prisoners at Rutland—They shall be immediately repeated.
                        On the information of Baron Steuben, that the resolve of Congress of the 12th of May had not been received at
                            Head-Quarters, I do myself the honor to transmit it to Your Excellency by express—I am exceedingly concerned that the
                            former copy should have miscarried. I have the honor to be, with the most respectful attachment, Your Excellency’s
                            obedient, humble Servant
                        
                            W. Jackson.
                        
                    